—Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered April 20, 1993, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient evidence to establish beyond a reasonable doubt that the defendant was acting in concert with the codefendant in the murder of the victims (see, People v Whatley, 69 NY2d 784; People v Armistead, 178 AD2d 607; People v McLeod, 168 AD2d 461). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
*382The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Bracken, Sullivan and Rosenblatt, JJ., concur.